IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00085-CR

THOMAS HOLDER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                      From the County Court at Law No. 1
                           McLennan County, Texas
                         Trial Court No. 2017-3455-CR1


                          MEMORANDUM OPINION


      In one issue, appellant, Thomas James Holder, challenges the sufficiency of the

evidence supporting his conviction for theft of property valued at $100 or more but less

than $750. See TEX. PENAL CODE ANN. § 31.03(a), (e)(2) (West 2019). We affirm.
                               I.     SUFFICIENCY OF THE EVIDENCE

        In his sole issue on appeal, Holder contends that the evidence is insufficient to

support his conviction for theft of property valued at $100 or more but less than $750. We

disagree.

A.      Standard of Review

        The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

            When addressing a challenge to the sufficiency of the evidence, we
            consider whether, after viewing all of the evidence in the light most
            favorable to the verdict, any rational trier of fact could have found the
            essential elements of the crime beyond a reasonable doubt. Jackson v.
            Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v.
            State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017). This standard requires
            the appellate court to defer “to the responsibility of the trier of fact fairly
            to resolve conflicts in the testimony, to weigh the evidence, and to draw
            reasonable inferences from basic facts to ultimate facts.” Jackson, 443
U.S. at 319. We may not re-weigh the evidence or substitute our
            judgment for that of the factfinder. Williams v. State, 235 S.W.3d 742, 750
            (Tex. Crim. App. 2007). The court conducting a sufficiency review must
            not engage in a “divide and conquer” strategy but must consider the
            cumulative force of all the evidence. Villa, 514 S.W.3d at 232. Although
            juries may not speculate about the meaning of facts or evidence, juries
            are permitted to draw any reasonable inferences from the facts so long
            as each inference is supported by the evidence presented at trial. Cary
            v. State, 507 S.W.3d 750, 757 (Tex. Crim. App. 2016) (citing Jackson, 443
U.S. at 319); see also Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App.
            2007). We presume that the factfinder resolved any conflicting
            inferences from the evidence in favor of the verdict, and we defer to that
            resolution. Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012).
            This is because the jurors are the exclusive judges of the facts, the
            credibility of the witnesses, and the weight to be given to the testimony.
            Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010). Direct
            evidence and circumstantial evidence are equally probative, and
Holder v. State                                                                               Page 2
            circumstantial evidence alone may be sufficient to uphold a conviction
            so long as the cumulative force of all the incriminating circumstances is
            sufficient to support the conviction. Ramsey v. State, 473 S.W.3d 805, 809
            (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at 13.

            We measure whether the evidence presented at trial was sufficient to
            support a conviction by comparing it to “the elements of the offense as
            defined by the hypothetically correct jury charge for the case.” Malik v.
            State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
            correct jury charge is one that “accurately sets out the law, is authorized
            by the indictment, does not unnecessarily increase the State's burden of
            proof or unnecessarily restrict the State's theories of liability, and
            adequately describes the particular offense for which the defendant was
            tried.” Id.; see also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim.
            App. 2013). The “law as authorized by the indictment” includes the
            statutory elements of the offense and those elements as modified by the
            indictment. Daugherty, 387 S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

B.      Discussion

        Brianna Tullos testified that she met Holder at a mutual friend’s house the night

before the offense was committed in this case.          Tullos invited Holder over to her

apartment the following evening. Tullos recounted that Holder arrived at her apartment

at around 7:30 p.m. that evening. While Tullos and Holder were “hanging out,” Tullos

fell asleep. Tullos noted that she fell asleep because of prescription medicine she had

taken. Nevertheless, at the time of the “date,” there was no one else inside Tullos’s

apartment.

        Tullos recalled that she woke up at 9:30 p.m. that same evening to find that Holder

was no longer present in the apartment. Instinctively, Tullos checked her purse and


Holder v. State                                                                           Page 3
noticed that she could not find, among other things, her keys and approximately $400 in

cash. Tullos noted that the cash was located inside a separate wallet inside her purse.

She later found her keys, but the cash was never recovered.

        Tullos attempted to contact Holder by text messaging him and sending him a

Snapchat message. Despite responding to Tullos’s Snapchat and text messages the night

prior to the “date,” Holder stopped responding and blocked Tullos. However, Tullos

was able to see what Holder had posted on Snapchat. Tullos learned through Holder’s

Snapchat video post that “he was going to go out and party.” She found this “very odd”

because Holder told her during the “date” that “he had no money whatsoever, he was

broke.” Tullos denied giving Holder permission to take anything out of her purse or her

apartment, and she never heard from Holder again.

        Viewing the evidence in the light most favorable to the verdict, the jury could have

rationally concluded that Holder unlawfully appropriated approximately $400 in cash

from Tullos’s purse with the intent to deprive Tullos of the property. See TEX. PENAL

CODE ANN. § 31.03(a), (e)(2); see also Jackson, 443 U.S. at 318-19, 99 S. Ct. at 2781; Zuniga,
551 S.W.3d at 732-33. This is especially so considering Holder was the only person in the

apartment, besides Tullos, who had access to the purse at the time of the offense and

because Holder discontinued contact with Tullos after the theft and went partying

despite testimony that he had no money when he went to Tullos’s apartment. The jury

could have reasonably inferred, based on his presence at the apartment at the time of the


Holder v. State                                                                         Page 4
offense, as well as his conduct after the theft, that Holder was the perpetrator of the theft.

See Jackson, 443 U.S. at 319, 99 S. Ct. at 2781; Cary, 507 S.W.3d at 757; Hooper, 214 S.W.3d

at 16-17. Accordingly, we hold that the evidence is sufficient to support Holder’s

conviction in this case. See TEX. PENAL CODE ANN. § 31.03(a), (e)(2); see also Jackson, 443
U.S. at 318-19, 99 S. Ct. at 2781; Zuniga, 551 S.W.3d at 732-33.

        Despite the foregoing, Holder argues on appeal that some mystery person could

have come into Tullos’s apartment and stolen the money while she was asleep. We are

not persuaded by this contention, as it is purely speculative and not supported by any

record evidence. Moreover, it is well-settled law that the State is not obligated to negate

every conceivable alternative to a defendant’s guilt. See Geesa v. State, 820 S.W.2d 154,

157-61 (Tex. Crim. App. 1991) (holding that it is not incumbent upon the State to exclude

“every reasonable hypothesis other than guilt” for the evidence to be considered

sufficient), overruled on other grounds by Paulson v. State, 28 S.W.3d 570, 571 (Tex. Crim.

App. 2000); see also Lopez v. State, 267 S.W.3d 85, 97-98 (Tex. App.—Corpus Christi 2008,

no pet.) (citing Harris v. State, 133 S.W.3d 760, 763-65 (Tex. App.—Texarkana 2004, pet.

ref’d); Richardson v. State, 973 S.W.2d 384, 387 (Tex. App.—Dallas 1998, no pet.) (“[T]he

mere existence of an alternative reasonable hypothesis does not render the

evidence . . . insufficient . . . .   [E]ven when an appellant identifies an alternative

reasonable hypothesis raised by the evidence, the standard of review remains the




Holder v. State                                                                         Page 5
same.”); Orona v. State, 836 S.W.2d 319, 322 (Tex. App.—Austin 1992, no pet.)). We

therefore overrule Holder’s sole issue on appeal.

                                     II.    CONCLUSION

        We affirm the judgment of the trial court.




                                                 JOHN E. NEILL
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed January 8, 2020
Do not publish
[CR25]




Holder v. State                                                             Page 6